Title: [February 1783]
From: Adams, John
To: 



      1783 Tuesday. Feb. 18.
      
      
       Received a Letter from my Son John, dated at Gottenburgh the 1. of Feb. This Letter gave me great Joy, it is the first I have received from him since he left Petersbourg, and the first News I have had of him since the Beginning of December, when he was at Stockholm.— I have suffered extream Anxiety on his Account.
       I have omitted my Journal, and several Things of some Consequence, but I am weary, disgusted, affronted and disappointed. This State of Mind I must alter—and work while the day lasts.
       I have been injured, and my Country has joined in the Injury. It has basely prostituted its own honour by sacrificing mine. But the Sacrifice of me for my Virtues, was not so servile, and intollerable as putting Us all under Guardianship. Congress surrendered their own Sovereignty into the Hands of a French Minister. Blush blush! Ye guilty Records! blush and perish! It is Glory, to have broken such infamous orders. Infamous I say, for so they will be to all Posterity. How can such a Stain be washed out? Can We cast a veil over it, and forget it?
      
      
       
        
   
   JQA’s letter is in Adams Papers. He had left St. Petersburg in company with a Count Greco, 30 Oct. 1782, and traveled via Helsingfors (Helsinki) to Stockholm, which he reached on 22 Nov.; he and his companion left there on 31 Dec. and arrived at Göteborg on 16 Jan. after a tedious delay on account of bad weather; from there, traveling for the most part alone, he proceeded on 11 Feb. to Copenhagen and thereafter to Hamburg, Bremen, Amsterdam, and The Hague, arriving at the Hôtel des Etats-Unis on 21 April (JQA, Diary). JA’s correspondence during the first several months of 1783 shows that officers of the Dutch and French diplomatic and consular services were constantly scouring the Baltic and North Sea ports looking for the fifteen-year-old boy. “My Younker ought to think himself highly honoured, by the Notice that has been taken of him by so many respectable Personages” (JA to Dumas, 19 March 1783, LbC, Adams Papers).


       
      
      

      1783 Feb. 24. Monday.
      
      
       Dined in Company with Mr. Malesherbes, the famous first President of the Court of Aids, Uncle of the Chevalier de la Luzerne, and Son of the Chancellor de la Moignon. He is about half Way in Appearance, between Mr. Otis and Mr. A. Oliver.
       Franklin this Morning mentioned to me the Voyage de la Fonte, who mentions a Captain Chapley, and a Seymour Gibbons. F. thinks  it is translated from the Spanish, and that the Translator or Printer has put Seymour for Seignor. He had once a Correspondence about this Voyage, and Mr. Prince found there had been a Captain Chapelet at Charlestown and a Gibbons but not named Seymour.
      
      
       
        
   
   This “Voyage” was supposed to have taken place in 1640; an account of it was first published in a London periodical in 1708. The purported leader and narrator, Admiral Bartholomew de Fonte, claimed to have sailed from Lima in Peru up the west coast of North America and to have found a water route to Hudson Bay, since he encountered a Boston ship which must have entered the Bay from the northeast. These claims were disputed with some warmth on both sides of the question during the middle decades of the 18th century, and French and English maps showing the discoveries in detail were published by those who believed a northwest passage existed. By the end of the century they were totally discredited; modern geographers consider Admiral de Fonte an entirely fictitious person. See Henry R. Wagner, “Apocryphal Voyages to the Northwest Coast of America,” Amer. Antiq. Soc., Procs., 41 (1931): 179–234, which includes a reprint of the De Fonte “Letter” and facsimiles of several pertinent maps.


        
   
   In his Diary entries for 17, 19 June, below, JA records more speculation and conversation on the controversy over the northwest passage.


       
      
      

      Feb. 25. Tuesday.
      
      
       Mr. Samuel Vaughan says that Cooks Voyage will be 3 Volumes 60 Plates, and will not be out these 12 Months. The Plates are of Islands discovered &c.
       He mentions a new Sort of Bark, much redder and much stronger, than any known before.
      
      

      Feb. 27. Thursday.
      
      
       Dined at the Farmer Generals, in Company with the Comte de Polastron, Father of the Duchesse de Polignac. No Friend of D’Estaing.
       Spent the Evening in Company with the Abby de Mably, some other Abbys and Accademicians. De Mably says There are in France Three Orders of Citizens. The first Order is of the Clergy. 2. The Second of the Nobility. 3. And the third is called Le Tiers Etat.— There are several Classes in the Order of the Clergy, 7 or 8 Classes in the Order of Nobles, and Thirty Classes in the Tiers Etat. The Nobles all believe that their Nobility is from God. And therefore, the Nobles are all equal, and that the King cannot confer Nobility.
      
     